         Case 1:20-mc-00740-KPF Document 4 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOES 1 THROUGH 7,
                             Plaintiffs,
                      -v.-                             20 Misc. 740 (KPF)
THE TALIBAN, AL-QAEDA, and THE                               ORDER
HAQQANI NETWORK,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On the record before the Court, the Court finds that Plaintiffs’ interests

in proceeding anonymously outweigh the public interest in disclosure and any

prejudice to Defendants. See Sealed Plaintiff v. Sealed Defendant, 537 F.3d

185, 189 (2d Cir. 2008). Therefore, Plaintiffs’ Motion to Proceed Anonymously

is GRANTED.

      SO ORDERED.

Dated:      December 17, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
